UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 06-4914



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


ANTHONY SINGLETON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:02-cr-00170-RDB)


Submitted:   April 4, 2008                 Decided:   April 16, 2008


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Denise C. Barrett, Assistant
Federal Public Defender, Baltimore, Maryland, for Appellant.
Rod J. Rosenstein, United States Attorney, Debra L. Dwyer,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Anthony      Singleton      was    convicted      by   a   jury    of    drug

trafficking,        possession       of   a     firearm    in    relation        to    drug

trafficking,        and    possession     of     a   firearm    while    a   felon,    and

sentenced      to    248    months     imprisonment.            Singleton       appealed,

challenging the district court’s denial of his suppression motion,

its admission into evidence of several documents, and the sentence

imposed.      We rejected the first two claims, affirming Singleton’s

conviction, but vacated and remanded for resentencing consistent

with United States v. Booker, 543 U.S. 220 (2005), and United

States v. Hughes, 401 F.3d 540 (4th Cir. 2005).                              See United

States v. Singleton, 441 F.3d 290 (4th Cir. 2006) (“Singleton I”).

              On remand, the district court sentenced Singleton to 195

months imprisonment.           He noted a timely appeal.                 In his brief,

Singleton raises the same two challenges to his conviction that

were raised and rejected in his first appeal; namely, that the

district court erred in denying his motion to suppress and in

admitting into evidence certain phone records.

              In Singleton I, we rejected the claims Singleton now

seeks to raise in this appeal.             We find that Singleton’s claims are

barred   by    the    law-of-the-case           doctrine   and   that     none    of   the

exceptions apply.          See United States v. Aramony, 166 F.3d 655, 661

(4th Cir. 1999) (discussing doctrine and exceptions thereto); see

also Invention Submission Corp. v. Dudas, 413 F.3d 411, 414-15 (4th


                                          - 2 -
Cir.    2005)    (discussing   mandate   rule).   Accordingly,    we   affirm

Singleton’s conviction.

               Singleton has also filed a motion to file a supplemental

brief challenging the reasonableness of his sentence in light of

Amendment 706 to the guidelines, which lowered the base offense

level    for    drug   offenses   involving   crack   cocaine.     See   U.S.

Sentencing Guidelines Manual (USSG) § 2D1.1 (2007); USSG App. C.

Amend. 706.       This amendment has been made retroactive, effective

March 3, 2008. See USSG § 1B1.10(c) (Mar. 3, 2008).              Although we

grant Singleton’s motion to file a supplemental brief, we deny the

relief sought therein.

               We have recently held that it is for the district court

to first assess whether and to what extent a criminal defendant’s

sentence may be affected by Amendment 706, either sua sponte or by

motion pursuant to 28 U.S.C. § 3582(c)(2).               United States v.

Brewer, ___ F.3d ___, 2008 WL 733395 (4th Cir. Mar. 20, 2008).

Accordingly, we deny Singleton’s request for resentencing without

prejudice to his right to pursue relief in the district court.             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 3 -